Exhibit 10.1

 

AVALONBAY COMMUNITIES, INC.
RESTRICTED STOCK GRANT AND AWARD AGREEMENT

 

Pursuant to the terms of the AvalonBay Communities, Inc. Second Amended and
Restated 2009 Equity Incentive Plan ) (as the same may be amended hereafter from
time to time, the “Plan”), in consideration for services rendered and to be
rendered to AvalonBay Communities, Inc. (the “Company”) and for other good and
valuable consideration, which the Company has determined to be equal to the fair
market value of the Shares, as defined below, the Company is issuing to the
Employee named below contemporaneously herewith the Shares, upon the terms and
conditions set forth herein and in the Restricted Stock Agreement Terms (the
“Terms”) which are attached hereto and incorporated herein in their entirety. 
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Terms.

 

Employee:

 

 

Award Date:

 

 

Vesting Commencement Date:

 

[typically March 1 of the year after the Award Date]

Number of Shares of Common Stock Granted (“Shares”):

 

 

 

Vesting Schedule:                   Subject to the provisions of the Terms and
the discretion of the Company to accelerate the vesting schedule, the Employee’s
ownership interest in the Shares shall vest, and the status of the Shares as
Restricted Stock and all Restrictions with respect to the Shares shall
terminate, in accordance with the following schedule of events:

 

33.3% incrementally on Vesting Commencement Date,

 

Additional 33.3% incrementally on the first anniversary of the Vesting
Commencement Date (66.6% total vested), and

 

Additional 33.4% incrementally on the second anniversary of the Vesting
Commencement Date. (100.0% total vested)

 

The Shares shall also vest on the thirtieth day following the occurrence of the
following events (or, if such day is not a business day, the next business day)
provided that, if requested by the Company, the Employee signs and delivers a
Separation Agreement (as hereinafter defined), and such Separation Agreement
becomes effective (including through the passage without revocation of any
revocation period provided therein) within 30 days of his or her termination of
employment:

 

Termination of the Employee’s Employment by the Company, other than for Cause

 

100% of the Shares*

The death or Disability of the Employee

 

100% of the Shares*

The Employee’s Retirement

 

100% of the Shares*

 

1

--------------------------------------------------------------------------------


 

If a Sale Event shall have occurred, then this award may vest in full thereafter
as provided in the Plan in the event of a termination of employment by the
Employee for Good Reason within 24 months following the Sale Event.

 

As provided for in the Plan

 

--------------------------------------------------------------------------------

*or, if fewer, all Restricted Shares

 

Notwithstanding the above, no Separation Agreement shall be required as a
condition to accelerated vesting for (x) a termination of employment without
cause or for Good Reason within 24 months after a Sale Event or (y) a
termination of employment by reason of death, or death during the thirty days
following a termination of employment).

 

The Administrator’s determination of the reason for termination of the
Employee’s employment shall be conclusive and binding on the Employee and his or
her representatives or legatees except during the 24 months after a Sale Event.

 

Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Restricted Stock Grant and Award
Agreement, including, without limitation, the Terms.  Employee further
acknowledges that as of the Award Date, this Restricted Stock Grant and Award
Agreement, including, without limitation, the Terms, sets forth the entire
understanding between Employee and the Company regarding the stock grant
described herein and supersedes all prior oral and written agreements on that
subject.

 

ATTACHMENT:  Restricted Stock Agreement Terms

 

2

--------------------------------------------------------------------------------


 

AVALONBAY COMMUNITIES, INC.

 

RESTRICTED STOCK AGREEMENT TERMS

 

ARTICLE I

 

DEFINITIONS

 

The following terms used below in this Agreement shall have the meaning
specified below unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.

 

Section 1.1 — Cause and Good Reason

 

“Cause” and “Good Reason” shall have the meanings set forth for such terms in
the Plan.

 

Section 1.2 — Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3 — Disability

 

“Disability” shall mean the Employee’s inability to perform his normal required
services for the Company and its Subsidiaries for a period of six consecutive
months by reason of the individual’s mental or physical disability, as
determined by the Committee in good faith in its sole discretion.

 

Section 1.4 — Restricted Stock

 

“Restricted Stock” shall mean the Shares issued under this Agreement for as long
as such shares are subject to the Restrictions (as hereinafter defined) imposed
by this Agreement.

 

Section 1.5 — Restrictions

 

“Restrictions” shall mean the restrictions set forth in Article III of this
Agreement.

 

Section 1.6 — Retirement

 

“Retirement” shall mean the termination of the Employee’s employment (and other
business relationships) with the Company and its Subsidiaries, other than for
Cause, following the date on which the sum of the following equals or exceeds 70
years: (i) the number of full months of the Employee’s employment and other
business relationships with the Company and any predecessor Company and (ii) the
Employee’s age on the date of termination (i.e., a person whose age is 55 years,
6 months and who has worked at the Company for 14 years, 6 months meets the 70
years requirement); provided that:

 

(x)                                 the Employee’s employment by (or other
business relationships with) the Company and any predecessor company of the
Company have continued for a period of at least 120 continuous full months at
the time of termination and, on the date of termination, the Employee is at
least 50 years old; and

 

(y)                                 in the case of termination of employment,
the Employee gives at least six months’ prior written notice to the Company of
his or her intention to retire

 

Section 1.7 - Secretary

 

“Secretary” shall mean the secretary of the Company.

 

--------------------------------------------------------------------------------


 

Section 1.8 — Separation Agreement

 

“Separation Agreement” means a written agreement between the Employee and the
Company, in such form as the Company may reasonably require, providing as
follows:

 

·                  the Employee provides a full release of any actual or
potential claim against the Company and its current and former directors,
officers, associates, agents and affiliates, under any applicable law and theory
of claim, to the maximum extent permitted by law;

 

·                  the Employee agrees to provide reasonable cooperation with
respect to investigation and litigation matters;

 

·                  the Employee acknowledges and agrees to return all Company
property and not use any Company property or proprietary information;

 

·                  the Employee agrees not to disparage the Company or its
officer, directors, agents or management, subject to reasonable exceptions set
forth in the agreement; and

 

·                  for a period of at least 12 months following the Employee’s
termination of employment with the Company the Employee shall not, without the
prior written consent of the Company, solicit or attempt to solicit for
employment with or on behalf of any Competing Enterprise any employee of the
Company or any of its affiliates or any person who was formerly employed by the
Company or any of its affiliates within the preceding six months, unless such
person’s employment was terminated by the Company or any of such affiliates.

 

In addition, in connection with a termination of employment due to Retirement a
Separation Agreement shall provide that, for a period of at least 12 months
following the Employee’s termination of employment with the Company the Employee
shall not, without the prior written consent of the Company, become associated
with, or engage in any “Restricted Activities” with respect to any “Competing
Enterprise,” as such terms are hereinafter defined, whether as an officer,
employee, principal, partner, agent, consultant, independent contractor or
shareholder.  “Competing Enterprise,” for purposes of this section, shall mean
any person, corporation, partnership, venture or other entity which is engaged
in the business of managing, owning, leasing, or joint-venturing multifamily
rental real estate within 30 miles of multifamily rental real estate owned or
under management by the Company or its affiliates.  “Restricted Activities,” for
purposes of this section, shall mean executive, managerial, directorial,
administrative, strategic, business development or supervisory responsibilities
and activities relating to any aspects of multifamily rental real estate
ownership, management, multifamily rental real estate franchising, and
multifamily rental real estate joint-venturing.

 

It should be noted that no provision in any required Separation Agreement shall
(i) preclude an Employee from communicating with federal, state or local
governmental or regulatory agencies, (ii) require an Employee to inform the
Company about any such communication, or (iii) preclude an Employee from
collecting a government program bounty to which the Employee may be entitled.

 

ARTICLE II

 

RESTRICTED STOCK

 

Section 2.1 - Restricted Stock

 

Any shares of Common Stock granted pursuant to this Agreement which vest on a
date other than the Award Date shall be considered Restricted Stock for purposes
of this Agreement and shall be subject to the Restrictions until such time or
times and except to the extent that the Employee’s ownership interest in Shares
vests in accordance with the Vesting Schedule set forth on the first page of
this Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.2 - Escrow

 

If the Restricted Stock is certificated, the Secretary or such other escrow
holder as the Company may from time to time appoint shall retain physical
custody of the certificates representing Restricted Stock, until all of the
Restrictions expire or shall have been removed; provided, however, that in no
event shall the Employee retain physical custody of any certificates
representing Restricted Stock issued to him.  The Company may cause a book entry
deposit of Restricted Stock at the Company’s transfer agent in lieu of physical
custody.

 

Section 2.3 - Rights as Stockholder

 

From and after the Award Date, the Employee shall have all the rights of a
stockholder with respect to the Shares, subject to the Restrictions herein
(including the provisions of Article IV), including the right to vote the Shares
and to receive all dividends or other distributions paid or made with respect to
the Shares unless and to the extent that the Employee’s interest in Restricted
Stock shall have terminated and the Restricted Stock reverts to the Company as
provided in Section 3.1 of this Agreement.

 

ARTICLE III

 

RESTRICTIONS

 

Section 3.1 - Reversion of Restricted Stock

 

Except as provided in Section 2.3, this Section 3.1, and the Vesting Schedule
set forth on the first page of this Agreement, the Restricted Stock shall be the
property of the Company for as long as and to the extent that the Shares are
Restricted Stock pursuant to Section 2.1.  In the event that the Employee’s
employment by the Company terminates for any reason other than (a) death,
(b) Disability, (c) Retirement, (d) termination of the Employee’s employment by
the Company other than for Cause, or (e) termination by the Employee for Good
Reason within 24 months following a Sale Event, any interest of the Employee in
Shares that are Restricted Stock shall thereupon immediately terminate and all
rights with respect to the Restricted Stock shall immediately revert to and
unconditionally be the property of the Company; provided, however, that the
Employee shall be entitled to retain any cash dividends paid before the date of
such event on the Restricted Stock.

 

Section 3.2 - Restricted Stock Not Transferable

 

No Restricted Stock or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Employee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law or judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that the Employee may designate one or
more trusts or other similar arrangements for the benefit of the Employee or
members of his immediate family as the registered holders of Restricted Stock if
and as long as the Employee acts as trustee or in a similar capacity with
respect to such trust or arrangement.  Any Restricted Stock so registered shall
for all purposes hereunder be deemed to be held of record by the Employee and
shall be subject to all of the terms and conditions of this Agreement, including
but not limited to the Restrictions and the provisions of Article III of this
Agreement.

 

Section 3.3 - Legend

 

Certificates representing shares of Restricted Stock or book entries for shares
of Restricted Stock issued pursuant to this Agreement shall, until all
Restrictions lapse and new certificates are issued pursuant to Section 3.4, bear
the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE TO AVALONBAY COMMUNITIES, INC.
(THE “COMPANY”) UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY
AND BETWEEN THE COMPANY AND THE HOLDER OF THE SECURITIES.  PRIOR TO VESTING OF
OWNERSHIP IN THE SECURITIES, THEY MAY NOT

 

--------------------------------------------------------------------------------


 

BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES.  COPIES OF THE
ABOVE REFERENCED AGREEMENT ARE ON FILE AT AND MAY BE OBTAINED ON REQUEST AND
WITHOUT CHARGE FROM THE OFFICES OF THE COMPANY AT 671 NORTH GLEBE ROAD, SUITE
800, ARLINGTON, VA  22203.”

 

Section 3.4 - Lapse of Restrictions

 

Upon the vesting of some or all of the Restricted Stock as provided in the
Vesting Schedule set forth on the first page of this Agreement, and subject to
the conditions to issuance set forth in Article IV, if such Shares are
certificated, the Company shall cause new certificates to be issued with respect
to such vested Shares and delivered to the Employee or his legal representative,
free from the legend provided for in Section 3.3.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1 - Conditions to Issuance of Stock

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock or enter the Employee’s name as the stockholder
of record on the books of the Company pursuant to this Agreement prior to
fulfillment of all of the following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

 

(b)           The completion of any registration or other qualification of such
shares under any state or Federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Company shall deem necessary or advisable; and

 

(c)           The obtaining of any approval or other clearance from any state or
Federal governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d)           The payment by the Employee of all amounts required to be withheld
under federal, state and local tax laws, with respect to the issuance of
Restricted Stock and/or the lapse or removal of any of the Restrictions.

 

Section 4.2 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to him at his address as set forth in the
Company’s records.  By a notice given pursuant to this Section 4.2, either party
may hereafter designate a different address for notices to be given to it or
him.  Any notice which is required to be given to the Employee shall, if the
Employee is then deceased, be given to the Employee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.2.  Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

Section 4.3 - Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 4.4 - Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 4.5 - Tax Withholding

 

The Company’s obligation (i) to issue or deliver to the Employee any certificate
or certificates for unrestricted shares of stock or (ii) to pay to the Employee
any dividends or make any distributions with respect to the Common Stock issued
under this Agreement is expressly conditioned on the Company’s satisfaction of
its obligation, if any, to withhold taxes.  The Employee shall, not later than
the date as of which the receipt of this Award becomes a taxable event for
Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event.  The
Company shall satisfy any required minimum tax withholding obligation (or such
greater tax withholding as the Administrator may approve) by withholding from
shares of Stock to be issued or released by the transfer agent a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due (with the resulting number being rounded up to the
nearest whole share of Stock).  In addition, by acceptance of this Award, the
Employee agrees that for all outstanding Awards not yet vested under the Plan,
the Company shall satisfy any required minimum tax withholding obligation (or
such greater tax withholding as the Administrator may approve) by withholding
from shares of Stock to be issued under such awards a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum tax
withholding amount due (with the resulting number being rounded up to the
nearest whole share of Stock).

 

Section 4.6 — Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

Section 4.7 - Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

Section 4.8 - No Special Employment Rights

 

This Agreement does not, and shall not be interpreted to, create any right on
the part of the Employee to continue in the employ of the Company or any
subsidiary or affiliate thereof, nor to any continued compensation,
prerequisites or other current or future benefits or other incidents of
employment.

 

Section 4.9 — Non-Solicitation

 

Employee hereby agrees that, for a period of at least 12 months following
Employee’s termination of employment with the Company for any reason, Employee
shall not, without the prior written consent of the Company, solicit or attempt
to solicit for employment with or on behalf of any other person, firm or entity
any employee of the Company or any of its affiliates or any person who was
formerly employed by the Company or any of its affiliates within the preceding
six months, unless such person’s employment was terminated by the Company or any
of such affiliates.

 

Section 4.10 — Recoupment Policy

 

To the extent Employee is a “Covered Officer”, as defined in the Policy for
Recoupment of Incentive Compensation adopted by the Company’s Board of
Directors, as amended from time to time (the “Recoupment Policy”), the Shares
and any proceeds received in connection with any sale of such Shares shall be
subject to the Recoupment Policy.

 

Section 4.11 — Amendment of Prior Restricted Stock Agreements

 

Employee hereby agrees that, to the extent the terms in this Restricted Stock
Agreement (including any terms relating to accelerated vesting and conditions
thereto, but not including the number of restricted shares or the vesting
schedule

 

--------------------------------------------------------------------------------


 

or calendar of vesting dates) conflict with the terms in any previously awarded
and agreed to Restricted Stock Agreement, the provisions in this agreement shall
apply.

 

Section 4.12 — Acknowledgment and Acceptance of Award

 

Employee hereby acknowledges that acceptance of the Restricted Stock referenced
herein and/or the dividends thereon constitutes an unequivocal acceptance of
this agreement and any attempted modification or objection to the terms herein
will have no force or effect on the Company’s right to enforce the terms and
conditions stated herein. The Employee further agrees that he or she may be
required to evidence his or her acknowledgement of this award and agreement to
the terms hereof by accepting this award in the Company’s stock plan
administrator’s system, which acceptance may be required within a certain number
of days from the grant date hereof in accordance with instructions and/or
announcements provided by the Company to the Employee and, failing to accept
this award within the Company’s stock plan administrator’s system within such
number of days may constitute grounds for forfeiture of this award in the
Company’s sole and absolute discretion.

 

[End of Text]

 

--------------------------------------------------------------------------------